Citation Nr: 1440692	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  07-08 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bilateral leg cramps disability.

4.  Entitlement to service connection for a hip disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2005 and August 2006 by the Department of Veterans Affairs (VA) Regional Office (RO).  The December 2005 rating decision denied the Veteran's claim for an increased evaluation in excess of 10 percent for a bilateral hearing loss disability.  The August 2006 rating decision, in pertinent part, denied service connection for a low back disability and for a bilateral leg cramps disability.  

In September 2006, the Veteran submitted a statement, in connection with his increased evaluation claim for bilateral hearing loss, that he had tinnitus in both ears.  He provided a recordkeeping of his audiological symptoms from December 2005 to May 2006.  That record of symptoms included a statement that he had noticed a slight loss of balance when making quick turns of the head.  The Board finds that the issues of entitlement to service connection for bilateral tinnitus and entitlement to service connection for balance problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new VA examination for the Veteran's bilateral hearing loss disability is warranted.  The Board observes that the Veteran's last VA examination for his bilateral hearing loss disability was in November 2005.  Since his last VA examination, the Veteran has reported decreased hearing.  See September 2008 statement.  At the Veteran's November 2005 VA examination, the VA examiner noted that the Veteran's speech discrimination was good in the right ear and poor in the left ear.  Subsequently, the Veteran's VA treatment records reflect that his word recognition ability was poor bilaterally.  See June 2006 and February 2010 VA treatment records.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 38 C.F.R. § 3.326 (a) (2013).  As the evidence suggests that the Veteran's bilateral hearing loss may have worsened since his last VA examination, a remand is required to determine the current severity of his bilateral hearing loss disability.  

The Veteran contends that his duties, as an anti-tank gun crewmember during active duty service, caused his chronic low back pain.  As a crewmember, he helped maneuver a 57 millimeter (mm) anti-tank gun weighing 3000 pounds into firing position.  He unloaded and carried equipment and supplies from a truck, including ammunition, shovels, rations, and five-gallon metal cans of water.  He also described digging holes in the ground and rolling the gun into the holes.  He said the medic, who traveled with his company, supplied the crewmembers with medication for their aches and pains from the heavy workload, but he did not indicate receiving any other treatment.  See August 2007 statement.  

The Veteran also contends that he was exposed to harsh conditions (i.e., sleeping outdoors with no access to shelter, heat or dry clothing) and cold weather during active service, which caused his bilateral leg cramps.  The Board observes that cold weather exposure has been conceded.  See June 2006 VA examination worksheet.  In the alternative, the Veteran suggests that his low back disability caused his bilateral leg cramps disability.  See May 2014 VA Form 646.  

The Veteran's Form DD 214 confirms the Veteran's military occupational specialty (MOS) as an anti-tank gun crewmember.  It also reflects that the Veteran received the Purple Heart and Combat Infantryman Badge.  

An August 2003 private treatment record reflects that in the morning, the Veteran had an acute onset of severe bilateral lower extremity weakness lasting for two hours.  He was unable to walk and had trouble urinating.  An examination of the Veteran's motor function revealed mild to moderate weakness of his bilateral lower extremities.  No abnormal sensory examination results.  The private treating physician noted that the Veteran had a stiff and slightly unsteady gait.

An August 2003 private CT report of the Veteran's lumbar spine noted that the Veteran had low back pain and his legs had given out.  The radiology report noted evidence of some degenerative change of both sacroiliac joints.  There was no evidence of fracture or focal bony destruction.  

A November 2005 VA radiology report reflects that the Veteran's lumbar spine showed evidence of mild narrowing of L3-S1 and vascular calcifications.  The intervertebral disc spaces and sacroiliac joints were within normal limits.  The impression was a two mm anterolisthesis of L3-L4, mild osteoarthritis of L3-S1, osteoporosis and dextroscoliosis.  

In June 2006, the Veteran underwent a VA examination for conditions related to cold exposure.  The Veteran was not afforded an examination that specifically addressed his low back disability or his bilateral leg cramps disability.  

The Board finds that a remand is necessary to determine whether the Veteran has a current low back disability that is etiologically related to his military service, to include as a result of his duties as an anti-tank gun crewmember during service.  A remand is also required to determine whether the Veteran has a current bilateral leg cramps disability that is etiologically related to his military service, to include as a result of his cold exposure during service.  The VA examiner should also evaluate whether any low back disability caused or aggravated the Veteran's bilateral leg cramps disability.  38 C.F.R. § 3.159(c)(4)(i) (2013); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board observes that, in the Veteran's August 2007 notice of disagreement, the Veteran indicated that his hip problems were also as a result of his MOS duties.  The Veteran had claimed service connection for a hip disability, which was denied in the August 2006 rating decision.  The Board construes this statement, which was filed within one year of the rating decision, as a timely filed notice of disagreement with regards to his claim for service connection for a hip disability.  38 U.S.C.A. § 7105(b) (West 2002).  Therefore, the Veteran is entitled to be furnished a statement of the case (SOC) which addresses this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for issuance of a SOC.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain all of the Veteran's outstanding treatment records for the Veteran's low back disability, bilateral leg cramps disability and service-connected bilateral hearing loss disability that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The AOJ must then obtain and associate the records with the electronic claims file.  

2.  After any additional records are associated with the electronic claims file, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected bilateral hearing loss disability.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

Any indicated tests and studies are to be conducted.  All examination findings should be set forth in the examination report.  

3.  In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current low back disability.  

The electronic claims file, including a copy of this REMAND, should be made available to the examiner.  

After a review of the record on appeal, the examiner should respond to the following:

a. Identify and diagnose any current low back disability. 

b. Is it at least as likely as not (50 percent or more probability) that any low back disability had its onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service?

In responding to the above questions, the VA examiner should consider and address the Veteran's lay contentions that his duties as an anti-tank gun crewmember, which included maneuvering a 57mm anti-tank gun into firing position, unloading and carrying equipment and supplies, and digging holes in which to roll the gun, caused his current low back pain.  

The examiner must provide a complete rationale for all opinions discussed.  

4. In conjunction with the above, the AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and etiology of any current bilateral leg cramps disability.  

a. Identify and diagnose any current bilateral leg cramps disability.  

b. Is it at least as likely as not (50 percent or more probability) any bilateral leg cramps disability had its onset in service or is otherwise etiologically related to the Veteran's active duty service, to include any cold weather exposure?  

c. Is the Veteran's bilateral leg cramps disability proximately due to or the result of the Veteran's low back disability? 

d. Is the Veteran's bilateral leg cramps disability aggravated (i.e. permanently worsened) by the Veteran's low back disability?

In responding to the above questions, the VA examiner should consider and address the Veteran's lay contentions that his bilateral leg cramps were caused by his exposure to harsh conditions and cold weather while on active duty.  

Note: VA concedes that the Veteran was exposed to cold weather during active duty service.  

The examiner must provide a complete rationale for all opinions discussed.  

5.  The AOJ should furnish a SOC to the Veteran addressing the issue of entitlement to service connection for a hip disability.  The Veteran and his representative must be advised of the need to file a timely Substantive Appeal following the issuance of the SOC and if he wishes to complete an appeal of this issue from the August 2007 rating decision.  This issue should be returned to the Board only if the Veteran perfects a timely appeal with respect to the denial of this claim.  

6.  Then, the AOJ should review the electronic claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  

7.  Then, the AOJ should readjudicate the increased evaluation claim for a bilateral hearing loss disability the service connection claim for a low back disability, and the service connection claim for a bilateral leg cramps disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



